

116 HRES 581 IH: Expressing support for the recognition of September 22, 2019, to September 28, 2019, as Asian American and Native American Pacific Islander-Serving Institutions week.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 581IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Judy Chu of California submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the recognition of September 22, 2019, to September 28, 2019, as Asian
			 American and Native American Pacific Islander-Serving Institutions week.
	
 Whereas Asian American and Native American Pacific Islander-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of not less than 10 percent Asian American students or Native American Pacific Islander students;
 Whereas the purpose of the Asian American and Native American Pacific Islander-Serving Institutions Program is to improve the availability and quality of postsecondary education programs to serve Asian Americans and Pacific Islanders and low-income students;
 Whereas the Asian American and Native American Pacific Islander-Serving Institutions Program was originally authorized on September 27, 2007, by the College Cost Reduction and Access Act of 2007;
 Whereas 133 eligible Asian American and Native American Pacific Islander-Serving Institutions operate in the United States, including the United States territories;
 Whereas eligible Asian American and Native American Pacific Islander-Serving Institutions comprise less than 4 percent of all institutions of higher education, yet enroll over one-third of all Asian American and Pacific Islander undergraduate students;
 Whereas Asian American and Native American Pacific Islander-Serving Institutions enroll approximately 40 percent of Asian American and Pacific Islander students in higher education and employ many of the Nation’s Asian American and Pacific Islander faculty and staff;
 Whereas Asian American and Native American Pacific Islander-Serving Institutions award almost half of the associate’s degrees and approximately one quarter of the bachelor’s degrees attained by Asian American and Pacific Islander college students;
 Whereas many Asian American and Native American Pacific Islander-Serving Institutions have active Asian American Studies programs that play a vital role in preserving the heritage, culture, history, and experiences of Asian Americans and Pacific Islanders;
 Whereas Asian American and Native American Pacific Islander-Serving Institutions create culturally relevant academic programming, programs, and services to support low-income and first generation students and increase the graduation rates of Asian Americans and Pacific Islanders;
 Whereas celebrating the vast contributions of Asian American and Native American Pacific Islander-Serving Institutions strengthens the culture of the United States; and
 Whereas the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions deserve national recognition: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions in their work to provide quality educational opportunities to Asian Americans and Pacific Islanders and other students who attend their institutions;
 (2)encourages institutions of higher education that are eligible for designation as an Asian American and Native American Pacific Islander-Serving Institution to obtain such designation and establish programs to serve the unique needs of Asian American and Pacific Islander students and families; and
 (3)calls on the people of the United States and interested groups to observe Asian American and Native American Pacific Islander-Serving Institutions week with appropriate ceremonies, activities, and programs to demonstrate support for Asian American and Native American Pacific Islander-Serving Institutions.
			